Case 20-00187-jw      Doc 12     Filed 01/22/20 Entered 01/22/20 07:56:39              Desc Main
                                 Document      Page 1 of 1
                     THE MARKHAM LAW FIRM, LLC
                           Sean Markham, Attorney at Law
                            CERTIFED BANKRUPTCY SPECIALIST*
          ______________________________________________

  January 20, 2020

  Judge Waites
  United States Bankruptcy Judge
  District of South Carolina

  RE: Kenneth Dale Watts 20-00187-jw


  To the Honorable Judge Waites:

  Pursuant to the order entered by this Court, dated January 10, 2020, on loss
  mitigation/mortgage modification, my client Patricia Conklin (“Patricia”)
  submits this letter pursuant to Section II of that order. My client is an individual
  who lives off a fixed income. She agreed to sell a property she owns, to the
  Debtor, and the loan is fully matured and in default.                Patricia has no loss
  mitigation procedures or mortgage modification procedures since she is not a
  lender. As such this letter is filed to inform the Court and the Debtor that Patricia
  cannot comply with the loss mitigation/mortgage modification order. Further,
  this letter is to inform the Court that requiring her to participate in such
  procedures or through the portal would be a significant hardship, given her status
  as an individual with limited means who lives on a fixed income budget and is
  retired.


  Patricia would request that the Court not enforce its order of January 10, 2020
  requiring her to participate in loss mitigation or mortgage modification
  procedures.

  Respectfully,


  Sean Markham


               Direct: 843-284-3646 | Fax: 888-327-0054 | sean@markhambk.com
  171 Church Street, Suite 330, Charleston, SC 29401 | P.O. Box 20074, Charleston, SC 29413-0074
                                        www.markhambk.com
                       *Certification from the South
                                                  1 Carolina Supreme Court
                            Member of the North and South Carolina Bar
